Name: Council Regulation (EEC) No 1754/92 of 30 June 1992 amending Regulations (EEC) Nos 1035/72 and (EEC) 1121/89 as regards the intervention thresholds mechanism for fresh fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 1 . 7 . 92 Official Journal of the European Communities No L 180 / 23 COUNCIL REGULATION (EEC) No 1754 /92 of 30 June 1992 amending Regulations (EEC) Nos 1035 / 72 and (EEC) 1121 / 89 as regards the intervention thresholds mechanism for fresh fruit and vegetables '3a . Where , in the case of tomatoes , the quantities which have been the subject of intervention measures pursuant to Articles 15 and 19a in the course of a given marketing year exceed 600 800 tonnes , the basic and buying-in prices fixed for the following marketing year in respect of this product in accordance with the criteria laid down in paragraphs 2 and 3 shall be reduced by 1 % for every 31 000 tonnes in excess of that quantity . The application of this provision may not , however , result in a reduction of more than 20% in those prices .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035 / 72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), aiid in particular Article 16b (3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , from the 1992 / 93 marketing year , production harvested in the territory of the former German Democratic Republic must be taken into account when calculating and implementing these intervention thresholds ; whereas the intervention threshold and the system of price reductions for overruns fixed for tomatoes by Article 16 (3a ) of Regulation (EEC ) No 1035 / 72 and the system of price reductions for overruns fixed for apples and cauliflowers by Articles 1 and 2 of Regulation (EEC ) No 1121 / 89 ( 5 ) should be adapted to this new situation ; Whereas Regulation (EEC) No 1121 / 89 introduces an intervention threshold for apples for the 1989 / 90 , 1990 / 91 and 1991 / 92 marketing years ; whereas , in view of the market situation this threshold should remain in force beyond the 1991 / 92 marketing year, Article 2 Regulation (EEC) No 1121 / 89 is hereby amended as follows : 1 . Article 1 ( 1 ) shall be replaced by the following : ' 1 . An intervention threshold is hereby fixed for apples at the following percentages of the average production intended to be consumed fresh in the last five marketing years for which figures are available :  1989 / 90 marketing year : 6% ,  1990 / 91 marketing year : 4% ,  1991 / 92 and subsequent marketing years : 3% ; 2 . Article 1 ( 3 ) shall be replaced by the following : '3 . The overrun referred to in paragraph 2 shall result in a reduction in the basic and buying-in prices , for the following marketing year of 1 % for every 85 100 tonnes by which the threshold is exceeded .'; 3 . Article 2 ( 3 ) is replaced by the following: *3 . The overrun referred to in paragraph 2 shall result in a reduction in the basic and buying-in prices for the following marketing year of 1 % for every 20 000 tonnes by which the threshold is exceeded .' HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 16 (3a) of Regulation (EEC ) No 1035 / 72 is hereby replaced by the following: ( ! ) OJ No L 118 , 20 . 5 . 1972 , p. 1 . As last amended by Regulation (EEC) No 1156 / 92 (OJ No L 122 , 7 . 5 . 1992 , p. 3 ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 61 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). ( 5 ) OJ No L 118 , 29 . 4 . 1989 , p. 21 . As amended by Regulation (EEC) No 1623 / 91 (OJ No L 150 , 15 . 6 . 1991 , p. 8 ). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European . Communities . No L 180 / 24 Official Journal of the European Communities 1 . 7 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA